Citation Nr: 9927825	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO. 98-06 977A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the Board 
of Veteran's Appeals' April 1976, October 1977, September 
1988, and May 1998 decisions, denying entitlement to service 
connection for a back disability and the award of an 
effective date prior to November 30, 1992, for a herniate 
nucleus pulposus with a status post lumbar laminectomy.


REPRESENTATION

Moving party represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel

INTRODUCTION

The veteran served on active duty from February 1946 to 
August 1953.

This case comes before the Board of Veteran's Appeals (Board) 
on motion by the moving party alleging clear and unmistakable 
error (CUE) in Board decisions dated in April 1976, October 
1977 and September 1988 under the provisions of Public Law 
No. 105-111.  The Board had imposed a temporary stay on 
adjudication of such issues until implementing regulations 
could be promulgated.  This stay has been lifted.  The moving 
party was provided a copy of the new regulations in March 
1999 in order to allow him to make the best possible argument 
on a CUE motion.   Written argument was prepared by his 
representative in July 1999 on this issue.  At that time, the 
representative addressed the Board's decisions of September 
1988 and May 1998.  In May 1998, the Board denied entitlement 
to an effective date, prior to November 30, 1992, for a grant 
of service connection for a herniated nucleus pulposus with 
status post lumbar laminectomy.  This decision was based on 
the previous denials of the claim of service connection for a 
back disability dated in April 1976, October 1977 and 
September 1988 (the decisions cited by the moving party in 
this case).

As the Board's decision of April 1976, October 1977, 
September 1988, and May 1998 are all inextricably intertwined 
with the petition to receive compensation for the now service 
connected back disability based on CUE in all VA adjudicatory 
actions retroactive to July 1957, and the moving party and 
his representative have contended that CUE exists within all 
four Board decisions, the Board will address whether CUE 
exists within the decisions of April 1976, October 1977, 
September 1988, and May 1998.  All of written arguments 
submitted by the veteran and his representative have argued 
this central issue.  All contentions have focussed squarely 
on the failure of the Board to grant service connection for 
the now service connected back disability retroactive to July 
1957.  Thus, the Board's finds no prejudice to the moving 
party in proceeding with this case at this time.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993) and Sutton v. Brown, 9 Vet. 
App. 553 (1996). Thus, the Board may proceed with the 
adjudication of this claim.

In May 1998, the veteran requested a hearing before the Board 
in Washington D.C. on the issue of CUE.  The Board has denied 
this request for failure to show "good cause" in a separate 
interlocutory order.  The basis for this decision is 
contained within the interlocutory order and will not be 
addressed within this decision. 


FINDINGS OF FACT

1.  In an unappealed original July 1957 rating decision, the 
Regional Office (RO) denied entitlement to service connection 
for a back disorder.

2.  Pertinent subsequent unappealed rating decisions in which 
the RO denied service connection for a back disorder have 
been subsumed by Board decisions dated in April 1976, October 
1977 and September 1988.

3.  On November 30, 1992, the RO received the veteran's claim 
for entitlement to service connection for a back disorder.

4.  In a June 1997 decision, the Board reopened and granted 
the veteran's claim of entitlement to service-connection for 
herniated nucleus pulposus with status post lumbar 
laminectomy, based upon receipt of new and material medical 
evidence dated between February 1993 and October 1996.

5.  In the June 1997 decision, the Board found that evidence 
received after the Board's September 1988 denial included 
evidence which was not duplicative or cumulative of evidence 
previously of record and was sufficiently relevant and 
probative, when considered with all of the evidence 
previously of record, to raise a reasonable possibility of a 
different outcome from the prior decision.  It was also found 
that this new evidence, received after the Board's September 
1988 denial, warranted the grant of this claim.

6.  In a July 1997 rating decision, the RO implemented the 
Board's grant of service-connection for herniated nucleus 
pulposus with status post lumbar laminectomy effective 
November 30, 1992, the date of receipt of the veteran's 
reopened claim. 

7.  In May 1998 decision, the Board found that the criteria 
for an effective date, prior to November 30, 1992, for a 
grant of service-connection for the herniated nucleus 
pulposus with status post lumbar laminectomy had not been 
met.

8.  The Board's decisions April 1976, October 1977, September 
1988, and May 1998, were supported by evidence then of 
record, and it is not shown that the applicable statutory and 
regulatory provisions existing at these times were ignored or 
incorrectly applied.


CONCLUSION OF LAW

The Board's April 1976, October 1977, September 1988, and May 
1998 decisions do not contain CUE.  38 U.S.C.A. § 7111 (West 
Supp. 1998); and 64 Fed. Reg. 2134-2141 (January 13, 1999) 
and 64 Fed. Reg. 7090-91 (February 12, 1999) (to be codified 
at 38 C.F.R. §§ 20.1400 - 20.1411).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In a July 1957 rating decision, the RO denied service 
connection for a low back disability on the basis that there 
was no record of an injury during service or any complaint at 
the time of the veteran's discharge in 1953.  Service 
connection for encephalitis was also denied on the basis that 
it was not found at the time of the May 1957 VA compensation 
examination.  Evidence of record in July 1957 included the 
veteran's service medical records, which show no 
musculoskeletal defects at the time of the veteran's 
enlistment examination in February 1946.  In February 1948, 
the veteran underwent a spinal tap in conjunction with 
treatment for syphilis.  The service medical records further 
show treatment from May 1949 to June 1949 for a disability 
variously diagnosed as spinal meningitis and encephalitis.  
Several spinal taps were performed during this treatment and 
the veteran complained of pain in the lower lumbar area in 
June 1949.  The final diagnosis was encephalitis of unknown 
etiology.  Treatment records show that the veteran complained 
of headaches and back pain in August 1950 and was again 
treated for suspected encephalitis or meningitis.  A February 
1952 medical record shows that the veteran complained of a 
backache.  The veteran's musculoskeletal system and spine 
were assessed as normal at the time of his August 1953 
discharge examination.  

Of record at this time was an April 1957 letter from a 
private physician which reported that the veteran complained 
of low midline back pain radiating along the right buttock 
and into the right inguinal region and upper anterior thigh 
with prolonged standing or excessive bending and lifting.  
The veteran gave a history of having had this pain on and off 
for approximately ten years and further gave a history of 
several inservice spinal taps that he believed caused his 
back pain.  The examiner noted that X-ray studies of the 
veteran's lumbar spine showed evidence of spina bifida and 
asymmetrical articulations.  The private physician concluded 
that the veteran had congenital anomalies at L5-S1 and 
diagnosed mechanical postural low back pain with probable 
herniated intervertebral disc on the right at the L4-L5 
level.  Another private physician, in a note received in June 
1957, stated that the veteran was seen by that doctor on one 
occasion with complaints of back pain.  After examining the 
veteran, the physician had stated that the veteran had a 
possible herniated lumbar intervertebral disc or chronic 
adhesive arachnoiditis.  The physician stated that he did not 
treat the veteran at that time but advised him to see a 
neurosurgeon.

The veteran's June 1957 VA compensation examination report 
was also of record.  The report indicates that the veteran 
had no history of any direct low back trauma and the 
examiner's impression was of a right-sided herniated nucleus 
pulposus at the L5 level.  The report further indicates that 
VA did a laminectomy in June 1957 with the removal of a 
protruded disc at the L5 level on the right.  

The record further contained a lay statement in which the 
author recounted the veteran's hospitalization during service 
for what she believed was meningitis.  She stated that he had 
quite a few spinal taps at that time and that he had had a 
severe backache since that time that had become progressively 
worse.

Evidence added to the record after the July 1957 rating 
decision and of record at the time of the September 1988 
Board decision includes a June 1975 private treatment record 
which shows that the veteran continued to complain of low 
back pain of long-standing duration with involvement of the 
right leg.  The veteran again gave a history of having 
undergone several spinal taps during service as part of his 
treatment for meningitis.  The examiner noted that the 
veteran walked with a slightly arrhythmic gait and had 
objective evidence of mild neurological deficits.  The 
examiner stated that the veteran probably had a service-
connected disability based on the history he had given.  

Personal statements of family members, friends and soldiers 
the veteran served with and dated from June to December 1975 
were also added to the record.  These statements recounted 
the circumstances of the veteran's inservice treatment for 
meningitis and/or encephalitis. 

An October 1975 VA discharge summary shows that the veteran 
underwent another low back laminectomy.  

An April 1976 Board decision found that the evidence added to 
the record at that time did not establish a new factual basis 
so as to warrant a grant of service connection for a back 
disability.

A September 1976 VA discharge summary shows that the veteran 
was admitted to the Pain Ward for treatment of chronic low 
back pain.  The summary indicates that the history of the 
veteran's low back pain dated back to 1949 when he was 
treated for meningitis and several lumbar punctures were 
performed.  It was reported that the veteran suffered from 
real pain and that it was possible that his condition was 
related to his encephalitis and subsequent lumbar punctures 
in 1949.  

The veteran testified at a March 1977 hearing that his 
separation examination was not adequate and he recounted the 
circumstances surrounding his 1949 hospitalization.  The 
veteran further testified that he had been treated for a low 
back disability shortly after his discharge, but that the 
private physician had since died and that he was unable to 
secure the treatment records.  The veteran's representative 
argued that the veteran had submitted new and material 
evidence to reopen his claim for service connection for low 
back disability.

An October 1977 Board decision again found that the evidence 
added to the record at that time did not establish a new 
factual basis so as to warrant a grant of service connection 
for a back disability.

VA treatment records dated from November 1983 to February 
1987 show that the veteran frequently sought treatment for 
low back pain with radiation into his right leg.  A November 
1983 VA progress note shows that an earlier April 1983 
myelogram revealed arachnoiditis.  Another November 1983 VA 
progress note shows a diagnosis of lumbar disc disease with 
arachnoiditis.  An October 1986 VA neurology progress note 
documents the veteran's pertinent history regarding his low 
back complaints and states that he was well known to the 
neurosurgery service.  The examiner stated that, in view of 
the veteran's history, the examiner's assessment was that the 
low back pain was caused by arachnoiditis, which developed as 
a result of the spinal meningitis he sustained during 
service.  The examiner further stated that the veteran's 
chronic low back pain should be service connected.  A 
subsequent neurosurgery progress note shows an assessment of 
chronic low back pain secondary to arachnoiditis.

In October 1987, the veteran submitted a medical article 
entitled "Inflammatory Diseases of the Spinal Canal," from 
an unknown source.

The September 1988 Board decision determined that most of the 
evidence submitted was cumulative and that when considered 
with all of the evidence of record did not present a factual 
basis upon which to grant service connection for a low back 
disability.

Evidence received by VA after the September 1988 Board 
decision includes a February 1993 letter from a Long Beach 
VAMC physician and Associate Professor at University of 
California at Irvine chronicling the history of the veteran's 
low back complaints and treatment.  The physician noted that 
there was military hospital documentation of a spinal tap, a 
spinal injury (which the doctor identified as arachnoiditis) 
and back pain.  The physician stated that this evidence, 
together with the veteran's consistent reported history and 
compliance with all medical therapy warranted service 
connection for a low back disability.

An April 1993 VA discharge summary shows that the veteran had 
a history of degenerative joint disease with lumbar spine 
surgery in 1957, 1975 and 1982.  A magnetic resonance imaging 
(MRI) of the veteran's lumbosacral spine showed a mild disc 
protrusion at L4-L5 and a large defect at S1 suggestive of 
epidural fibrosis.  It was noted that this was compatible 
with his history of arachnoiditis.  During his 
hospitalization, the veteran had severe back pain, which was 
assessed as being a result, in part, of his history of 
arachnoiditis.  He was diagnosed with back pain due to a 
history of arachnoiditis and degenerative joint disease.

The May 1993 VA compensation examination report shows that 
the veteran first developed low back pain in 1949 when he was 
given multiple spinal taps for diagnostic purposes while 
being treated for meningitis/encephalitis.  The examiner 
noted that the veteran complained of chronic low back pain 
with lower extremity radiculopathy at the time of the 
examination.  The examiner diagnosed a residual L5-S1 
diskectomy and an L5-S1 laminotomy and diskectomy with 
mechanical low back pain and residual arachnoiditis.  The 
examiner stated that the veteran's chronic back condition was 
from chronic cumulative overuse.  The examiner believed that 
it was very doubtful that the veteran's back condition, a 
herniated nucleus pulposus or disc herniation, was secondary 
to a spinal tap.  The examiner further stated that it was 
more likely that the veteran developed arachnoiditis from his 
history of spinal meningitis rather than from a spinal tap; 
however, it was impossible to exclude that possibility.

An April 1996 MRI study of the veteran's lumbar spine showed 
several mild diffuse annular disc bulges at several levels.  
It further showed an irregular, partially enhancing mass in 
the right lateral recess at the L5-S1 level which caused 
moderate to severe narrowing of the right neuroforamen below 
the existing nerve root.  It was believed that the mass was 
likely scar tissue.

An August 1996 VA compensation examination report indicates 
that the veteran's claims folder was extensively reviewed in 
preparation of the report.  In pertinent part, the examiner 
diagnosed probable history of viral meningitis/encephalitis 
in 1949, with resolution, chronic radicular mechanical low 
back pain and chronic arachnoiditis.  The examiner stated 
that it was very likely that the veteran had viral meningitis 
during service which necessitated serial lumbar punctures to 
presumably release hydrocephalus.  The examiner further 
stated that it was unlikely that the morbidity from a lumbar 
puncture would cause any significant chronic low back pain 
and that it was unlikely and nearly impossible that it caused 
injury to the veteran's disc or chronic injury to the 
veteran's meninges (arachnoid).  The examiner stated that it 
was unlikely that the treatment for meningitis/encephalitis 
caused the arachnoiditis.  The examiner believed that the 
arachnoiditis was most likely secondary to post surgical 
changes from the lumbar surgeries.

Also added to the record was an October 1996 letter from the 
VA physician who wrote the February 1993 letter.  The 
physician stated that the veteran should be afforded another 
VA examination by a VA physician who had not previously 
examined the veteran.

At a hearing held before the Board in May 1997, the veteran 
contended that his treating VA physician believed that the 
August 1996 VA examiner had not thoroughly reviewed the 
veteran's record or made the right diagnosis.  The veteran 
stated that the physician told him that she believed he had 
arachnoiditis as a result of meningitis he suffered in 1949 
during service.  The veteran further testified that 
arachnoiditis is a residual of his inservice encephalitis. 

In June 1997, the Board found that the February 1993 letter 
from the veteran's treating VA physician, the May 1993 and 
August 1996 VA compensation examination reports, and the 
October 1996 letter from the veteran's treating VA physician 
were all new and relevant, as they attempted to identify the 
etiology of the low back disability.  It was noted that while 
the pertinent new and material evidence did not reach the 
same medical opinion as to the etiology of the veteran's low 
back disability, it was clear that the veteran's treating 
physician believed that the arachnoiditis was a result of his 
inservice treatment for meningitis/encephalitis and the May 
1993 examiner could not rule out this possibility.  
Therefore, the Board was persuaded that this additional 
evidence was sufficient to raise a reasonable possibility of 
a different outcome from those of the prior decisions and the 
claim was reopened and service connection was granted for a 
low back disorder.  See 38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (1998). 

In a July 1997 rating action, the RO implemented the Board's 
grant of service-connection for herniated nucleus pulposus 
with a status post lumbar laminectomy, effective November 30, 
1992, the date of receipt of the reopened claim. 

In a May 1998 decision, the Board determined that when the 
veteran submitted his application to reopen his claim for 
entitlement to service connection for a back disorder on 
November 30, 1992, the pertinent evidence obtained was 
considered new and material in nature by the Board, which 
granted entitlement to service connection for herniated 
nucleus pulposus with status post lumbar laminectomy in June 
1997.  The Board also noted that prior to receipt of the new 
and material evidence, a back disorder had not been linked to 
service by a competent medical authority.  The relevant 
evidentiary material was not of record at the time of the 
Board's last prior final denial in September 1988.  It was 
indicated that this new and material evidence, when added to 
the existing record, established entitlement to a grant of 
service connection for a herniated nucleus pulposus with a 
status post lumbar laminectomy.  Thus, based on the facts as 
stated, the Board concluded that an effective date earlier 
than the date of the reopened claim, November 30, 1992, was 
not warranted. 

In March 1999, the moving party was provided a copy of the 
new VA regulations regarding this issue.  The veteran was 
given 60 days before adjudicating this request.  Written 
argument regarding this issue was presented by the veteran's 
representative in July 1999.  These arguments will be 
considered below.  Latter that month, the Board invited the 
veteran's representative to review the claims folder.  The 
representative was provided 30 days to respond.  In a 
response that month, the representative indicated that he had 
no additional argument to submit on this motion. 

Analysis

Motions for review of prior Board decisions on the grounds of 
clear and unmistakable error are adjudicated pursuant to the 
Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411.  
Pursuant to § 20.1404(b), the motion alleging clear and 
unmistakable error in a prior Board decision must set forth 
clearly and specifically the alleged clear and unmistakable 
error, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  Examples of situations that are not clear 
and unmistakable error include, but are not limited to, a 
disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 1403(d)(3).

The moving party submitted a nine-page presentation, as well 
as one unnumbered page listing various provision of the law 
and regulations, in support of his motion.
This presentation wholly fails to raise a clear, specific and 
valid allegation of an error of fact that could constitute a 
valid claim of CUE.  The appellant repeatedly alleges that 
items were not entered into his service medical records, or 
post service treatment records.  He provides additional 
evidentiary assertions as to events that he alleges 
transpired between his entry into service and the Board 
decision of 1998.  All these allegations can not rise to the 
level of CUE because they involve alleged incomplete records, 
not adjudicative error.  Moreover, because there was evidence 
of record against the claim at the time of all of the Board 
adjudications, it was not undebatably clear that he was 
entitled to prevail.  

He further provides assertions as to how certain entries 
should have been interpreted.  He points to entries that were 
of record.   He points to a 1986 opinion that his back 
problems were service connected.   He asserts that 
adjudicators did not review his record fairly.  He maintains 
that a lay statement from his brother was not considered.   
He argues that a subsequent Board decision in his favor, and 
a subsequent medical opinion supporting his claim for service 
connection, provide a basis to overturn earlier Board 
decisions on the basis of error.  All of these allegations go 
to how the evidence was weighed an evaluated, and thus these 
allegations also can not constitute a valid claim of CUE.

At the time of the decision of the Board in 1976, the record 
demonstrates that no back disability was clinically 
demonstrated to be present at the time of the examination for 
separation from service in August 1953.  The record also 
showed that the medical diagnoses record from 1957 from a 
private examiner included spina bifida and "congenital 
anomalies at L5-S1."  The existence of this evidence alone 
precludes a finding that there was clear and unmistakable 
error of fact in all of the Board decisions now subject to 
CUE review since they would support the conclusion either 
that: (a) any symptoms in service resolved without residuals; 
or (b) that any back disability was due to congenital defects 
which are not disabilities for purposes of VA compensation 
benefits.  The fact that there was any evidence before the 
Board pointing either to the conclusion that any back 
disorder in service was acute and transitory, or that the 
post service back pathology was due to causes other than 
disease or injury incurred or aggravated in service, 
precludes a finding of the existence of clear and 
unmistakable error.  As a matter of law, clear and 
unmistakable error must be undebatable and can not exist 
where the determination involves the weighing and evaluation 
of evidence.  

In written argument prepared by the veteran's representative 
in July 1999, it is contended that the service medical 
records and an October 1986 progress notation provides a 
basis to conclude that the September 1988 Board decision 
contains CUE.  As noted above, the October 1986 VA neurology 
progress note documents the veteran's statements of history 
regarding his low back complaints.  The examiner then 
advanced an opinion that, in view of the veteran's history, 
the veteran's low back pain was caused by arachnoiditis, 
which developed as a result of the spinal meningitis he 
sustained during service.  The examiner further stated that 
the veteran's chronic low back pain should be service 
connected.  As stated by the Court, however, for CUE to 
exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was [clear and 
unmistakable error] must be based on the 
record and law that existed at the time 
for the prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of clear and 
unmistakable error.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and 
unmistakable error "are errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995). 

In this case, the Board would concede that the October 1986 
progress note clearly supports the claim of service 
connection for a back disability.  However, the Board's 
September 1988 decision addressed this issue.  The Board 
specifically noted the October 1986 opinion and stated that 
it was "speculative" in nature.  The opinion appears based 
on a history provided by the veteran regarding his low back 
complaints.  As there was evidence in the record to support 
the conclusion that the current back disability was not 
related to service, the decision of the Board to find some 
evidence more persuasive than other evidence can not rise to 
the level of CUE.  As the Court has pointed out, opinions 
based on a history furnished by the veteran and unsupported 
by the clinical record are of low or limited probative value.  
Curry v. Brown, 7 Vet. App. 59, 68 (1994).  The Court, citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995), has also stated 
that "[i]t is not error for the [Board] to favor the opinion 
of one competent medical expert over that of another when the 
Board gives an adequate statement of reasons [or] bases."  
Once again, the October 1986 opinion can not establish CUE 
where there was evidence of record to support the conclusion 
that any back disorder in service was acute and transitory, 
or that the post-service back pathology was due to causes 
other than disease or injury incurred or aggravated in 
service.    

With regard to alleged error of law, the moving party has 
provided only general citations to provisions of the law or 
regulations, but has not articulated a rationale as to why 
they undebatably established entitlement to the benefit at 
the time of the prior Board decisions.  Such allegations do 
not raise a valid claim of CUE.  The moving party's 
representative has referred to certain case law from the 
Court.  The Board must point out, however, that the Court's 
determinations in such cases as Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), Justus v. Principi, 3 Vet. App. 510, 513 
(1992) and the United States Court of Appeals for the Federal 
Circuit decision in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) did not exist in September 1988.  The Court itself did 
not exist in September 1988.  Arguments that allege that the 
September 1988 decision of the Board was in error because of 
subsequent case law after the date of that decision likewise 
fail completely to raise a valid claim of CUE.  
Similarly, arguments that there was a reasonable doubt not 
resolved in favor of the moving party can not constitute a 
valid claim of CUE.  Neither the veteran nor his 
representative has cited to any evidence ignored by the Board 
in September 1988.  Instead, they disagree as to how the 
facts were weighed and evaluated.  Under 38 C.F.R. 
§ 1403(d)(3), such argument is not a basis to find CUE.

By the time of the May 1998 decision of the Board, the 
evidence that would warrant the denial of this claim, 
included at least the following: (1) The fact that the 
veteran's musculoskeletal system and spine were assessed as 
normal at the time of his August 1953 discharge examination; 
(2) the April 1957 letter from a private physician, who noted 
that X-ray studies of the veteran's lumbar spine showed 
evidence of spina bifida and asymmetrical articulations and 
stated that the veteran had "congenital" anomalies at L5-
S1; (3) the June 1957 VA examination report, noting no 
history of any direct low back trauma; (4) the May 1993 VA 
examination report, in which the examiner states that it was 
very doubtful that the veteran's back condition, herniated 
nucleus pulposus, or disc herniation was secondary to a 
spinal tap; and (5) the August 1996 VA examination report, in 
which the examiner stated that it was unlikely that the 
morbidity from a lumbar puncture would cause any significant 
chronic low back pain and that it was unlikely and nearly 
impossible that it caused injury to the veteran's disc or 
chronic injury to the veteran's meninges (arachnoid).  Any 
one of these records would support the conclusion that CUE 
did not exist at the time of the May 1998 decision. 

Nor does the Board find any merit in the argument that the 
fact that the Board awarded service connection for a back 
disability in June 1997 provided a basis to find CUE for any 
previous denial of this claim.  The June 1997 decision was 
clearly based on evidence that did not exist in April 1976, 
October 1977, or September 1988.  In actuality, there still 
remained a substantial body of evidence of record in June 
1997 that did not support the conclusion that the current 
back disability has anything to do with the veteran's active 
service. 

The moving party asserts he never received notice of the RO 
determination in 1957.
The record contains the file copy of the notice sent to the 
veteran at his address of record in August 1957.  This is the 
same address he provided in his claim of June 1957.  There is 
no indication that the notice was returned by the postal 
service.  The bare assertion that he did not receive a copy 
of the notice sent to his last address of record completely 
fails to raise a valid claim of CUE since it is not 
"undebatable" that the moving party never received the 
notice, or that VA failed to provide the notice to the 
address of record provided by the claimant.  See Warfield v. 
Gober, 10 Vet. App. 483 (1997); Saylock v. Derwinski, 3 Vet. 
App. 394 (1993).  

The Board has noted the assertion by the moving party that 
his claim was denied because of racial discrimination.  He 
points to no evidence that was of record before the Board 
disclosing such prejudice; he simply argues that the denial 
of his claim must have been animated by prejudice.  The Board 
finds that the bare allegation that the denial of the claim 
was based upon racial prejudice is without cognizable support 
in the record.  No CUE may be found on the basis of such a 
bare allegation.

If CUE is not found in the April 1976, October 1977, and 
September 1988 Board decisions, CUE can not be found in the 
May 1998 decision, which is based on the prior denials of 
this claim.  As found in May 1998, the effective date of a 
claim previously denied and then granted will be the date of 
receipt of the application to reopen (in this case, November 
30, 1992) or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(h)(2)(1998).  There is no basis to find CUE 
in the May 1998 Board decision.   

After careful review of the evidence of record, the 
undersigned concludes that the moving party has not set forth 
specific allegations of error, either of fact or law, which 
would warrant a finding of CUE.  The contentions amount to a 
disagreement with the outcome of these decisions.  The moving 
party has not set forth any basis for a finding of error or 
any indication why the result of this decision would have 
been different but for an alleged error.  Accordingly, in the 
absence of any additional allegations, the motion is denied.





ORDER

The motion for revision of the Board's April 1976, October 
1977, September 1988, and May 1998 decisions on the grounds 
of clear and unmistakable error are denied.


		
	Richard B. Frank
Member, Board of Veterans' Appeals

 


